DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.
 

Status of Claims
The following is a notice of allowance in response to the communication filed 2/2/2021.  
Claim(s) 1-3, 7-8, 10-11, 16, 19, 25 and 30 has/have been amended by Applicant.
Claim(s) 9, 12, 24 has/have been cancelled by Applicant.
Claims 15 and 19-30 have been previously withdrawn by Applicant.
Claims 1, 11, 15, 17, 19 and 22 have been further amended by Examiner
Claims 24-30 have been further cancelled by Examiner.
Claims 1-8, 10-11, and 13-23 are currently pending.

Priority
The applicant’s claim for benefit of Provisional Patent Application Serial No. 62/876,995, filed 7/22/2019 has been received and previously acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of claims 1-14 and 16-18 in the reply filed on 7/30/2020 has been previously acknowledged.
Claim 1 is allowable. The restriction requirement for claim 15 (species restriction) and claims 19-23 (invention II), as set forth in the Office action mailed on 7/15/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 15 and 19-23 is withdrawn.  Claim 15, subject to a species restriction, and claims 19-23, directed to a wearable device, are withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 25-30, are not withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Response to Arguments
Applicant’s amendments and associated arguments, filed 1/14/2021 and 2/2/2021, regarding the rejection of claim 8 under 35 U.S.C. §112(b), or 35 U.S.C. §112, second paragraph, have been fully considered and are persuasive.  The rejection of claim 8 under 35 U.S.C. §112(b), or 35 U.S.C. §112, second paragraph, has been withdrawn.
Applicant's amendments and associated arguments, filed 1/14/2021 and 2/2/2021, with respect to the prior art rejection(s) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gregory Melnick on 2/17/2021.

The application has been amended as follows: 

1. (Currently Amended) A method comprising:
obtaining a visual input from a sensor located on a wearable device, wherein the wearable device is worn by a subject and utilized during a collection session, wherein the collection session is defined as beginning upon an identification of a first activity, wherein the collection session is defined as ending upon an identification of a second activity, wherein the sensor is configured to capture at least an interior portion of a hand of the subject;
identifying, based on the visual input, a picking-up action performed by the subject using the hand of the subject in which the subject picks up an item, wherein the picking-up action is a non-gesture action, that is not intended to convey an instruction to the wearable device, wherein said identifying comprises identifying the item;	
performing a responsive action based on at least one of the picking-up action and the item 
in response to detecting a tampering event potentially interfering with monitoring of the hand of the subject using the wearable device, performing an anti-tampering action, wherein the anti-tampering action comprises issuing an alert, wherein said detecting is performed only during the collection session, whereby the subject is unable to perform the tampering event during the collection session without resulting in the anti-tampering action and the subject is able to perform the tampering event after the collection session ends without resulting in the anti-tampering action. 


11. (Currently amended) The method of Claim 1, wherein said detecting the tampering event comprises obtaining readings from a motion sensor of the wearable device to determine a behavioral pattern of the subject that is indicative of an attempt to prevent monitoring of the hand of the subject.


15. (Currently Amended) The method of Claim 1,
wherein the wearable device is utilized for manual fulfillment of a shopping order of a customer, wherein the shopping order comprises a list of items; 
 wherein the subject is a picker picking items to fulfill the shopping order of the customer; 
wherein the picking-up action comprises picking up the item and placing the item in a tote associated with the shopping order of the customer; and
wherein the responsive action comprises: 
identifying a corresponding item to thepicked up item in the list of items; and
marking the corresponding item as fulfilled.

16. (Currently amended) The method of Claim 1, 
wherein the picking-up action comprises placing the item; 
wherein the responsive action comprises: 
determining a geospatial location of the item after being placed, and updating a mapping of items in a facility to indicate the item is located at the geospatial location.


17. (Currently Amended) The method of Claim 1, 
wherein the wearable device comprises a first wearable component and a second wearable component, wherein the first wearable component is configured to be worn on the hand of the 
wherein the sensor comprises a first sensing component located on the first wearable component and a second 
wherein the visual input comprises input from the first sensing component and from the second sensing component. 

18. (Currently Amended) The method of Claim 1, wherein the responsive action comprises: comparing the picking-up action with a rule; and in response to a violation of the rule, issuing a safety alert.

19. (Currently Amended) A wearable device, wherein the wearable device is configured to be worn on a hand of a user and utilized during a collection session, wherein the collection session is defined as beginning upon an identification of a first activity, wherein the collection session is defined as ending upon an identification of a second activity, wherein the wearable device comprises:
a visual sensor configured to continuously capture an interior portion of the hand, wherein the wearable device is configured to provide images captured by the visual sensor to be utilized to identify a picking-up action performed by the hand of the user and to identify an object upon which the picking-up action is performed, wherein the picking-up action is a non-gesture action, that is not intended to convey an instruction to the wearable device, 
a communication unit configured to connect the wearable device to a controller external to the wearable device; and
a tampering detection module, wherein said tampering detection module is configured to monitor and detect a tampering event during the collection session and cause performance of an anti-tampering action, wherein the anti-tampering action comprises issuance of an alert in response to a detection of the tampering event, wherein the tampering event is an event potentially interfering with monitoring of the hand of the user, wherein said tampering detection module is configured to avoid monitoring user activity outside the collection session, whereby 

22. (Currently Amended) The wearable device of Claim 19, wherein the wearable device is configured to be associated with a virtual cart upon initiating a self-shopping session, wherein the virtual cart indicates a list of items shopped by the user, wherein the virtual cart is automatically updated based on items moved to and from a shopping cart. 

23. (Currently Amended) The wearable device of Claim 19, wherein the wearable device is configured to be utilized for manual fulfillment of a shopping order of a customer, wherein the shopping order comprises a list of items; wherein the user is a picker tasked with picking items to fulfill the shopping order of the customer; wherein the picking-up action comprises picking up the object and placing the object in a tote associated with the shopping order of the customer.

24. (Canceled) 
25. (Cancelled)
26. (Cancelled)
27. (Cancelled)
28. (Cancelled)
29. (Cancelled) 
30. (Cancelled)



Allowable Subject Matter
Claims 1-8, 10-11 and 13-23 are allowed as per the Examiner’s Amendment above.

The following is a statement of reasons for the indication of allowable subject matter:  

Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious all the features of applicant’s invention as the features amount to more than a predictable use of elements in the prior art.
Previously cited reference, Gu et al. (U.S. Pub. No. 2016/0125235 A1), in summary, discloses obtaining a visual input from a sensor (Gu [0019]-[0020], [0022], [0034]-[0035]) located on a wearable device worn by a subject (Gu [0023] [0043]), wherein the sensor is configured to capture at least a portion of a hand of the subject (Gu [0031] FIG. 2),  identifying a picking-up action performed by the subject using the hand of the subject, wherein the action is a non-gesture action that is not intended to convey an instruction to the  wearable device,  (Gu [0027], [0030], [0031], [0036]-[0041] FIG. 2) wherein said identifying comprises identifying the item (Gu [0042]); and performing a responsive action based on at least one of the action and the item (Gu [0042]).
Gu discloses the wearable device that is configured to capture of image data from the wrist, which strongly suggests that the image may capture an interior portion of the hand.  
Previously cited reference, Yamada (U.S. Pub. No. 2015/0089455 A1), in summary, discloses that the sensor is configured to capture at least an interior portion of a hand of the subject (Yamada [0665]-[0667] FIG. 64).
Gu also discloses the initiation of a collection session (Gu [0021]), but does disclose that the collection session ends upon an identification of a second activity.  

Chomley further disclose a detected event and associated action, but does not explicitly recite a tampering event.
Newly cited reference, Connor (U.S. Patent No. 10,772559 B2), in summary, discloses in response to detecting a tampering event potentially interfering with monitoring of the hand of the subject using the wearable device, performing an anti-tampering action, wherein the anti-tampering action comprises issuing an alert, whereby the subject is unable to perform the tampering event during the collection session without resulting in the anti-tampering action (Connor col. 26, ll. 55-68 one would like a device and method that detects and responds if the person tampers with the imaging function of the device and method; Connor col. 39, l. 50 – col. 40, l. 5 a device can include one or more tamper-resisting mechanisms which detect and respond if the operation of one or more automatic-imaging members are obstructed or otherwise impaired. In an example, a device can include a tamper-resisting mechanism which detects and responds if a person hinders the operation of one or more automatic-imaging members; Connor, col. 40, ll. 40 -55: (143)    In an example, a device can include a tamper-resisting member that comprises a sensor that detects and responds if an automatic-imaging member is removed from the person's body; Connor, col. 40, ll. 50-68: In an example, a device can include a tamper-resisting member that comprises a sensor that detects and responds if the line of sight from one or more automatic-imaging members to the person's mouth or to a food source is impaired when a person is probably eating based on a sensor). 
Previously cited reference, Galperin et al. (U.S. Publication No. 2005/0184870 A1), similarly discloses a tamper signal indicative of an attempt to remove the tag (Galperin [0021]).
Previously identified reference, Choi (U.S. Patent No. 9,230,176), similarly discloses that the camera tampering detection system notifies a user of unexpected problems such as view blocking of the camera.

Previously cited reference, Flook et al. (U.S. Pub. No. 2007/0247526 A1), similarly discloses the detection of tampering events, such as a camera being moved, adjusted (e.g., placed out of focus), blocked, etc. (Flook [0025]-[0027]).
	Gu discloses obtaining the visual input upon detecting a check-in activity, but does not explicitly recite that the monitoring ends after the identification of the second activity (i.e. end of the collection session), and Connor discloses the detection of a tampering event and an anti-tampering action, but does not explicitly disclose that the detection only occurs during the collection session.
Previously cited reference, Roy (U.S. Pub. No. 2019/0130429 A1) generally discloses that the monitoring only occurs during the collection session (Roy [0080] [0130] FIG. 14).
While the aforementioned references disclose each of the elements of the invention, the combination of references does not fully capture the structure and interplay of the elements as recited in the claims. Therefore, upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious all the features of applicant’s invention as the features amount to more than a predictable use of elements in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Stinson (Wired.com) generally discloses a camera Band for an Apple Watch that comprises two cameras for recording images.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY J FLYNN whose telephone number is (571)272-9855.  The examiner can normally be reached on Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ABBY J FLYNN/Primary Examiner, Art Unit 3625